Case 1:20-cv-00494-JAO-KJM Document 12 Filed 12/29/20 Page 1 of 4     PageID #: 92




                 INTHEUNITEDSTATESDISTRICTCOURT

                        FOR THE DISTRICT OF HAWAll

  LANCEKAMUELAGOMES; HILTON CIVIL NO. 20-00494 JAO-KJM
  KALANIPIONIAU; TIMOTHYOGA;
  LINCOLN NIAU; JOSEPH
                               ORDER DISMISSING ACTION
  KAWAILANIHUIHUI KANEAPUA;
  PUNOHU NALIMU KEKAUALUA III,

              Plaintiffs,

        vs.

  STATE OF HAWAll; UNITED
  CHURCH OF CHRIST; COUNTY OF
  KAUAI; WSTIN KOLLAR; KYLAN
  DELACRUZ; GAY & ROBINSON,
  INC. ; ALAN ROBINSON; BRUCE
  ROBINSON; MCBRYDE SUGAR
  COMPANY, LTD; LANCEK.
  PARKER; SUNSET STRIP
  PROPERTIES, LLC; JAMIE MASADA;
  OLU PUA GARDENS LLC; JOERG H.
  HOHNLOSER; JULIE BLACK; and
  DOES 1-100,

              Defendants.


                            ORDERDISMISSINGACTION

       Prose Plaintiffs Lance KamuelaGomes, Hilton Kalanipio Niau, Timothy

 Oga, Lincoln Niau, Joseph Kawailanihuihui Kaneapua, andPunohuNalimu

 KekaualuaIII (collectively, "Plaintiffs") commenced this action on November 18,

 2020. On November 23 , 2020, the Court issued an Order (I) Dismissing
Case 1:20-cv-00494-JAO-KJM Document 12 Filed 12/29/20 Page 2 of 4             PageID #: 93




 Complaint and (2) Denying IFP Applications Without Prejudice ("Order"). ECF

 No. 11. The Court dismissed the Complaint for lack ofjurisdiction and failure to

 state a claim upon which relief could be granted and authorized leave to file an

 amended complaint by December 23, 2020. Id. Additionally, the Court denied

 withoutprejudice Plaintiffs' Applications to Proceed In FormaPauperis ("IFP

 Applications"). Id. at 15-16. The Court cautioned Plaintiffs that their failure to

 timely file an amended pleading that conforms with the Order and file IFP

 Applications or pay the filing fee would result in the automatic dismissal of the

 action. Id. at 17.

       To date, Plaintiffs have not filed an amended complaint, nor renewed IFP

 Applications or the filing fee. Courts do not take failures to prosecute and failures

 to comply with Court orders lightly. Federal Rule of Civil Procedure ("FRCP")

 41 (b) authorizes the Court to sua sponte dismiss an action for failure "to prosecute

 or to comply with [the federal] rules or a court order." Fed. R. Civ. P. 4l(b); Hells

 Canyon Pres. Councilv. U.S. ForestServ. , 403 F.3d683, 689 (9th Cir. 2005).

 Unless the Court in its order for dismissal otherwise specifies, a dismissal under

 this rule operates as an adjudication upon themerits. Fed. R. Civ. P. 4l(b).

       To determine whether dismissal is appropriate, the Court must consider five

 factors: " (I) the public's interest in expeditious resolution oflitigation; (2) the

 court's need to manage its docket; (3) the risk of prejudice to defendants/


                                            2
Case 1:20-cv-00494-JAO-KJM Document 12 Filed 12/29/20 Page 3 of 4             PageID #: 94




 respondents~ (4) the availability ofless drastic alternatives ~ and (5) the public

 policy favoring disposition of cases on their m erits." Pagtalunan v. Galaza , 291

 F. 3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d1 258, 1260-6 1

 (9th Cir. 1992)). Although the Court recognizes that Plaintiffs are proceeding pro

 se, they are not exempt from complying with all applicable rules. Local Rule

 81.1(a) ("Pro se litigants shall abide by all local, federal, and other applicable rules

 an d/or statutes.").

        In view of Plaintiffs' violation of the Court' s Order, and failure to prosecute,

 the Court finds that the Pagtalunan factors support dismissal of this action. The

 public's interest in expeditious resolution of this litigation strongly favors

 dismissal, Pagtalunan,291F.3d at 642 (quoting Yourish v. Cal. Amplifier, 19 1

 F. 3d 983, 990 (9th Cir. 1999)) ("The public's interest in expeditious resolution of

 litigation always favors dismissal.") (quotations omitted), as does the Court' s n eed

 to manage its docket. Id. (citing Ferdik, 963 F.2d at 1261). Moreover, there is no

 risk of prejudice to Defendants, as they h ave yet to be served. Finally, there are

 currently no less drastic alternatives available. This case cannot proceed without

 an operative pleading.

        The Court concedes that the public policy favoring disposition of cases on

 their m erits weighs against dismissal. However, considering the totality of the




                                            3
Case 1:20-cv-00494-JAO-KJM Document 12 Filed 12/29/20 Page 4 of 4                 PageID #: 95




 circumstances and because all of the preceding factors favor dismissal, this factor

 is outweighed.

                                      CONCLUSION

        For the reasons stated herein, this action is HEREBY DISMISSED.

        ITIS SO ORDERED.

        DATED:        Honolulu, Hawai ' i, December 29, 2020.




                                Jill A _Otake
                                United States District Judge




 CIVIL NO. 20-00494 JAO-KJM; Gomes, et al. v. State ofHawaii., et al.; ORDER DISMISSING
 ACTION




                                               4
